Citation Nr: 0734359	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-29 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for service-connected retinopathy.

2.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.

3.  Entitlement to service connection for hypertension as 
secondary to the service-connected disability of diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1965.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that granted an earlier effective date 
for service connection for diabetes mellitus, service 
connection for retinopathy and assigned a 10 percent rating, 
service connection for tinnitus and assigned a 10 percent 
rating, and service connection for bilateral hearing loss and 
assigned a noncompensable rating.  The RO also denied 
entitlement to nonservice-connected disability pension 
benefits and service connection for hypertension.  

The record reflects that the veteran filed a notice of 
disagreement in October 2003 with respect to the ratings 
assigned for his service-connected diabetes, retinopathy, and 
hearing loss as well as the denial of his claim for 
hypertension.  A Statement of the Case was issued in August 
2005 regarding the claims for retinopathy, bilateral hearing 
loss, and hypertension and the veteran perfected his appeal 
of those issues in September 2005.  

The Board notes that a Statement of the Case was issued in 
November 2003 with respect to the veteran's claim for an 
increased evaluation for his service-connected diabetes 
mellitus; however, the record reflects that the veteran did 
not perfect his appeal with respect to that issue.  
Consequently, that issue is outside the scope of this appeal 
and is not subject to appellate review.  

The Board additionally observes that the RO denied the 
veteran's claims for service connection of nephropathy and 
neuropathy in June 2005, the veteran filed a notice of 
disagreement in September 2005, and a Statement of the Case 
was issued in August 2005.  However, the record reflects that 
the veteran did not file a timely substantive appeal.  
Although the VA Form 9 is dated August 2006, it was not 
submitted to and received by VA until November 2006.  Thus, 
those issues are also outside the scope of this appeal.   

The Board further notes that the veteran requested a local 
hearing with a Decision Review Officer (DRO) in December 
2005; however, he indicated that he wanted to withdraw his 
request for a DRO hearing in December 2005 and March 2006.  
Thus, the veteran's hearing request has been withdrawn.

The issue of service connection for hypertension as secondary 
to the service-connected disability of diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran has active pathology of diabetic retinopathy.  
The veteran demonstrated correctable visual acuity of 20/20 
for each eye at the April 2003 VA examination and correctable 
visual acuity of 20/20 for the left eye and 20/25 for the 
right eye at the April 2005 VA examination.  

3.  The veteran's service-connected bilateral hearing loss 
does not demonstrate a level of impairment that warrants a 
compensable evaluation under VA regulations and has not been 
shown to result in interference with normal employability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating higher than 
10 percent for retinopathy have not been met or approximated.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.75, 4.84, 4.84a , Diagnostic 
Code 6006 (2007).

2.  The schedular criteria for an initial compensable 
evaluation for service-connected bilateral hearing loss have 
not been met or approximated.  38 U.S.C.A. §§  1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§  3.102, 3.159, 
3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In correspondence dated in January 2005, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to an increased evaluation for his service-
connected disability and described the type of evidence that 
he may submit in support of his increased rating claims.  The 
RO also asked the veteran to submit any evidence in his 
possession that pertained to his claims.  The RO further 
advised the veteran that VA was responsible for obtaining 
relevant records from any Federal agency and would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency with respect to his claims.  

While the Board notes that the January 2005 VCAA notice 
letter did not address the elements of degree of disability 
and effective date, such notice defects are harmless error in 
this case.  Indeed, the record reflects that the veteran was 
sent notice of such elements in March 2006 and was provided 
with additional time and opportunity to submit evidence in 
support of his claims.  It is noted that the veteran did not 
respond to the March 2006 letter.  

The Board further notes that the RO provided the veteran with 
a copy of the May 2003 rating decision, the August 2005 
Statement of the Case (SOC), and the April 2006 Supplemental 
Statement of the Case, which included a discussion of the 
facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA examinations in March and April of 2003 and 
April of 2005 with respect to his claims.  The RO also 
obtained the VA treatment records identified by the veteran 
as pertinent to his claims and associated them with the 
claims folder.  The veteran's service medical records and 
September 2005 private audiological evaluation and related 
correspondence are of record.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review. 


II.  	Increased Disability Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007). 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2007).  
  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007). 

Initial Evaluation Higher Than 10 Percent for Retinopathy

The veteran's retinopathy associated with diabetes is 
currently assigned a 10 percent evaluation pursuant to 38 
C.F.R. § 4.84a, Diagnostic Code 6006.  Under Diagnostic Code 
6006, for the analogous condition of retinitis, this 
condition, in chronic form, is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity.  An 
additional rating of 10 percent will be combined with the 
rating based upon symptomatology, during continuance of 
active pathology.  The minimum rating during active pathology 
is 10 percent.

Central visual acuity is rated on the basis of best distant 
vision obtainable after best correction by glasses, except in 
the case of keratonus in which contact lenses are required. 
38 C.F.R. § 4.75 (2007).   Keratonus is not shown to be 
present in this case.  At the March 2003 VA eye examination, 
the corrected distant vision was noted as 20/20 bilaterally.  
At the April 2005 VA eye examination, the veteran 
demonstrated corrected distant vision of 20/25 for the right 
eye and 20/20 in the left eye.  Based on such findings, it is 
clear that the veteran's corrected distant visual acuity 
demonstrated on the VA examinations warrants no more than a 
zero percent rating under Table V.  38 C.F.R. § 4.84a (2007).

At the March 2003 VA eye examination, the veteran was 
diagnosed with background diabetic retinopathy.  The examiner 
noted that the veteran demonstrated a few scattered 
intraretinal hemes in both eyes and trace exudate in the left 
eye on dilated fundus examination.  At the subsequent April 
2005 VA examination, that examiner additionally noted that 
the veteran objectively demonstrated mild non-proliferative 
diabetic retinopathy in both eyes on dilated funduscopic 
examination.  Thus, the veteran's currently assigned 10 
percent rating for active pathology under Diagnostic Code 
6006 is appropriate.  

However, there is no evidence of pain or that the veteran has 
required rest or experienced episodes of incapacity due to 
his eye disability. The Board also notes that there is no 
showing of any significant visual acuity impairment and no 
showing of any significant impairment in his field of vision 
during the time period relevant to the current appeal.  As 
the medical evidence does not indicate that the veteran 
demonstrates any symptomatology commensurate with a rating 
higher than the current 10 percent, the Board finds that no 
increased rating for the veteran's eye disability is 
warranted.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than 10 percent for the veteran's 
retinopathy on a schedular basis. 

Moreover, the Board concludes that any limits on the 
veteran's employability due to his eye disability have been 
contemplated in the current 10 percent rating.  The evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral to the RO for consideration of the 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

Initial Compensable Evaluation for Bilateral Hearing Loss

The veteran's hearing loss is currently assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Hearing loss is evaluated under 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, 
VIA, VII of VA's rating schedule.  

The record reflects that the veteran exhibited pure tone 
thresholds in the right ear of 20 dB at 500 Hz, 25 dB at 1000 
Hz, 70 dB at 2000 Hz, 70 dB at 3000 Hz, and 65 dB at 4000 Hz 
with a speech recognition score of 100 percent and pure tone 
thresholds in the left ear of 25 dB at 500 Hz, 20 dB at 1000 
Hz, 45 dB at 2000 Hz,  60 dB at 3000 Hz, and 65 dB at 4000 Hz 
with a speech recognition score of 96 percent at the April 
2003 audiological examination.  The veteran subsequently 
exhibited pure tone thresholds in the right ear of 20 dB at 
500 Hz, 25 dB at 1000 Hz, 65 dB at 2000 Hz, 65 dB at 3000 Hz, 
and 55 dB at 4000 Hz with a speech recognition score of 88 
percent and exhibited pure tone thresholds in the left ear of 
25 dB at 500 Hz, 20 dB at 1000 Hz, 40 dB at 2000 Hz,  60 dB 
at 3000 Hz, and 55 dB at 4000 Hz with a speech recognition 
score of 100 percent at the April 2005 audiological 
examination. 

The April 2003 audiometric results reveal that the veteran 
demonstrated Level II hearing acuity in the right ear (with a 
puretone threshold average of 58 dB and speech discrimination 
score of 100 percent) and Level I hearing acuity in the left 
ear (with a puretone threshold average of 48 and speech 
discrimination score of 96).  Table VII (Diagnostic Code 
6100) provides a 0 percent disability rating for the hearing 
impairment demonstrated in this examination.  38 C.F.R. 
§ 4.85 (2007).  

The April 2005 audiometric results also reveal that the 
veteran demonstrated Level II hearing acuity in the right ear 
(with a puretone threshold average of 53 and speech 
discrimination score of 88 percent) and Level I hearing 
acuity in the left ear (with a puretone threshold average of 
44 and speech discrimination score of 100) at that 
examination.  Table VII (Diagnostic Code 6100) provides a 0 
percent disability rating for the hearing impairment 
demonstrated in this examination.  Id.

The Board further notes that the veteran's bilateral hearing 
loss demonstrated an exceptional pattern of hearing 
impairment in the right ear at the April 2003 audiological 
examination.  38 C.F.R. § 4.86(b) (2007).  Under 38 C.F.R. 
§ 4.86 (b), when the puretone threshold  is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  In this case, the veteran demonstrated a puretone 
threshold average of 58 dB at the April 2003 VA examination 
and, thus, is properly assigned Level II hearing acuity in 
the right ear under Table VI, as explained above, and Level 
IV hearing acuity under Table VIa.  As between Level II and 
Level IV, it is clear that Level IV results in the higher 
numeral.  In elevating that numeral to the next higher 
numeral, it is noted that the veteran is appropriately 
assigned a Level V numeric designation of hearing impairment.  
As noted above, the veteran demonstrated a Level I hearing 
acuity in the left ear.  Table VII (Diagnostic Code 6100) 
provides a 0 percent disability rating for the hearing 
impairment demonstrated by the veteran at the April 2003 
examination even when taking into account the veteran's 
exceptional pattern of hearing impairment of the right ear.  
It is noted that the veteran's bilateral hearing loss was not 
shown to demonstrate an exceptional pattern of hearing 
impairment as described under 38 C.F.R. § 4.86 at the April 
2005 VA examination.   

While the Board notes that the veteran has also submitted a 
private audiological evaluation along with a letter written 
by a private audiologist dated in August 2005, the audiogram 
shows pure tone thresholds exhibited by the veteran depicted 
by graph and the audiologist did not interpret the pure tone 
thresholds shown by the veteran for each frequency depicted 
in the audiogram.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (the Board may not interpret graphical representations 
of audiometric data).  Moreover, it is not clear that the 
audiologist used the Maryland CNC test in determining the 
veteran's speech recognition scores as required by 38 C.F.R. 
§ 4.85.  Thus, the Board may not consider the audiometric 
results shown in the August 2005 private audiogram to 
determine whether the veteran is entitled to a compensable 
evaluation for his hearing loss and may only consider the 
findings of the VA examinations referenced above.  

Based on the foregoing, the Board finds that the veteran's 
bilateral hearing loss more closely approximates the criteria 
for the currently assigned noncompensable rating and 
entitlement to an increased rating on a schedular basis is 
not warranted.  

Moreover, the Board concludes that any limits on the 
veteran's employability due to his hearing loss have been 
contemplated in the current noncompensable rating.  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial evaluation higher than 10 percent 
for service-connected retinopathy is denied.

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss is denied.



REMAND

After careful review of the record, the Board finds that the 
issue of entitlement to hypertension as secondary to the 
service-connected disability of diabetes must be remanded for 
further development. 

The record reveals that the veteran was afforded with a VA 
medical examination and nexus opinion regarding his 
hypertension claim in March 2003.  However, it is noted that 
the examiner only addressed whether the veteran's current 
hypertension was caused by diabetes.  The examiner made no 
comment on whether the veteran's hypertension had been 
aggravated by the veteran's diabetes.  Service connection may 
be established on a secondary basis for a current disability 
was either caused by or aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  As the March 2003 did not 
address the element of aggravation, the Board finds that the 
medical examiner's opinion is inadequate.  Consequently, a 
remand to obtain a supplemental nexus opinion regarding the 
question of whether the veteran's hypertension has been 
aggravated by his service-connected diabetes is warranted in 
this case. 

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain a supplemental 
medical opinion from the March 2003 VA 
medical examiner that includes review of 
all pertinent records associated with the 
claims file and addresses whether any 
hypertension found on examination was 
aggravated by the veteran's service-
connected diabetes.

Please send the claims folder to the 
veteran's March 2003 VA medical examiner 
for review.

2.  If the March 2003 VA examiner is not 
able to render such an opinion, the 
veteran should be afforded with another 
medical examination to ascertain the 
identity and etiology of any hypertension 
that may be present. All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any hypertension found on 
examination is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
caused or aggravated by the veteran's 
service-connected diabetes.  The examiner 
should also comment on whether or not it 
is at least as likely as not that the 
veteran's hypertension is otherwise 
related to his period of active military 
service.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.  Thereafter, the veteran's claim should 
be readjudicated. If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues. An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative. Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


